Exhibit 10.1
EXECUTION COPY








SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT


SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT, dated as of September 21, 2020 (this “Agreement”), among Lippert
Components, Inc., a Delaware corporation (the “Issuer”), LCI Industries, a
Delaware corporation (f/k/a Drew Industries Incorporated) (the “Parent” and,
together with the Issuer, collectively, the “Obligors”), PGIM, Inc.
(“Prudential”), and each of the purchasers of Series B Notes (as defined below)
named on the Purchaser Schedule thereto (collectively, the “Noteholders”) party
hereto.


WITNESSETH:


WHEREAS, the Obligors, Prudential and the Noteholders are parties to that
certain Fifth Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of November 11, 2019, as amended by that certain Consent and Amendment
to Fifth Amended and Restated Note Purchase and Private Shelf Agreement, dated
as of March 31, 2020 (as so amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Note Purchase
Agreement”), pursuant to which, inter alia, the Issuer issued to the Noteholders
$50,000,000 aggregate principal amount of its 3.80% Series B Senior Notes due
March 29, 2022 (the “Series B Notes”) and authorized the issuance of additional
senior promissory notes from time to time (the “Shelf Notes”, together with the
Series B Notes, collectively, the “Notes”) as therein provided;


WHEREAS, following the Obligors’ entry into the Note Purchase Agreement, the
Obligors, certain other borrowers, the Bank Lenders and JPMorgan Chase Bank,
N.A., as administrative agent for the Bank Lenders (the “Bank Agent”), entered
into an Incremental Joinder and Amendment No. 1 to the Bank Credit Agreement
dated as of December 19, 2019 (the “Bank Amendment”);


WHEREAS, the Obligors have requested that the Noteholders amend certain terms
and provisions of the Note Purchase Agreement to conform them to corresponding
terms and provisions set forth in the Bank Amendment, including, without
limitation, (a) to add a mandatory offer to prepay the Notes on a ratable basis
substantially concurrently with any mandatory prepayment of the term loans
pursuant to Section 2.11(e) of the Bank Credit Agreement (as amended by the Bank
Amendment) in connection with a sale, transfer or other disposition of any
property or assets of any Obligor or any Subsidiary thereof, (b) to permit
certain incremental loans under the Bank Credit Agreement, and (c) to permit the
Net Leverage Ratio to exceed the otherwise applicable permitted covenant level
in connection with certain material acquisitions, in each case as more fully set
forth herein; and


WHEREAS, subject to the terms and conditions hereinafter set forth, the
Noteholders party hereto are willing to consent to such amendments;


NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereto hereby agree as follows:



--------------------------------------------------------------------------------





ARTICLE I
Definitions


Capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in the Note Purchase Agreement.


ARTICLE II
Amendments


Subject to the satisfaction of the conditions set forth in Article III hereof,
the Note Purchase Agreement is hereby amended as follows:


Section 2.1    Prepayments. The second sentence of paragraph 4 of the Note
Purchase Agreement is hereby amended by deleting the reference to “paragraph 4B
and paragraph 4C” therein, and inserting “paragraph 4B, paragraph 4C and
paragraph 4G” in lieu thereof.


Section 2.2    Application of Prepayments. Paragraph 4E of the Note Purchase
Agreement is hereby amended by deleting the reference to “paragraphs 4B or 4C”
therein, and inserting “paragraphs 4B, 4C or 4G” in lieu thereof.


Section 2.3    No Acquisition of Notes. Paragraph 4F of the Note Purchase
Agreement is hereby amended by deleting the reference to “paragraphs 4A, 4B or
4C” therein, and inserting “paragraphs 4A, 4B, 4C or 4G” in lieu thereof.


Section 2.4    Asset Sale Prepayment. Paragraph 4 of the Note Purchase Agreement
is hereby amended by adding the following new paragraph 4G immediately following
paragraph 4F thereof:


“4G.    Asset Sale Prepayment. On each occasion that any Net Proceeds are (i)
received by or on behalf of the Issuer or any Subsidiary in respect of a
Prepayment Event and (ii) not reinvested in accordance with the terms of the
Bank Credit Agreement and instead applied to prepay any loans under the Bank
Credit Agreement (each, a “Bank Prepayment”), the Issuer shall, substantially
concurrently with such Bank Prepayment, make a written offer to prepay a portion
of the Notes equal to the Note Pro Rata Amount at par (each, an “Asset Sale
Prepayment Offer”) on a date not less than 10 Business Days nor more than 20
Business Days after the date of such Asset Sale Prepayment Offer (the “Asset
Sale Prepayment Date”). The “Net Proceeds” (as such term is defined in the Bank
Credit Agreement) applied to prepay any loans under the Bank Credit Agreement
shall be reduced by the Note Pro Rata Amount pursuant to clause (b)(ii) of the
definition of “Net Proceeds” in the Bank Credit Agreement unless (and until such
time as) any Net Proceeds remain after the Asset Sale Prepayment Date as a
result of any holder rejecting such offer. After the Asset Sale Prepayment Date,
any remaining Net Proceeds that are not so applied to prepay the Notes shall be
applied to the indebtedness under the Bank Credit Agreement in accordance with
the mandatory prepayment provisions thereof. Each such Asset Sale Prepayment
Offer shall (a) refer specifically to this paragraph 4G and describe in
reasonable detail the Prepayment Event giving rise to such Asset Sale Prepayment
Offer,
2

--------------------------------------------------------------------------------



(b) specify the principal amount of each Note being offered to be prepaid which
amount shall be allocated among all of the Notes of all Series at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts not theretofore called for prepayment, (c) specify the Asset
Sale Prepayment Date and specify the Asset Sale Response Date (as defined
below), and (d) offer to prepay on the Asset Sale Prepayment Date the amount
specified in (b) above with respect to each Note, together with interest accrued
thereon to the Asset Sale Prepayment Date, but without Yield-Maintenance Amount
or other premium. Each holder of a Note shall notify the Issuer of such holder’s
acceptance or rejection of such offer by giving written notice of such
acceptance or rejection to the Issuer (provided, however, that any holder who
fails to so notify the Issuer shall be deemed to have rejected such offer) on a
date at least 5 days prior to the Asset Sale Prepayment Date (such date 5 days
prior to the Asset Sale Prepayment Date being the “Asset Sale Response Date”).
On the Asset Sale Prepayment Date, the Issuer shall prepay the principal amount
of the Notes specified in the applicable Asset Sale Prepayment Offer, plus
interest accrued thereon to the Asset Sale Prepayment Date, but without
Yield-Maintenance Amount or other premium, with respect to each Note held by the
holders who have accepted such Asset Sale Prepayment Offer in accordance with
this paragraph 4G. Any partial prepayment of the Notes pursuant to this
paragraph 4G shall be applied in satisfaction of remaining required payments of
principal on the Notes in inverse order of their scheduled due dates.”


Section 2.5    Limitations on Indebtedness. Paragraph 6D(ii) of the Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:


“(ii)    Indebtedness of a Loan Party (as defined in the Bank Credit Agreement)
in respect of amounts outstanding (including all amounts due, contingently or
otherwise, in respect of reimbursement obligations under letters of credit or
similar instruments and all related reimbursement agreements) under the Bank
Credit Documents, not in excess of the result of (A) $900,000,000 (subject to
further increases of up to $300,000,000 pursuant to Section 2.04 of the Bank
Credit Agreement so long as (x) no Event of Default is continuing at the time of
any such increase, and (y) each of the conditions to the incurrence of such
additional Indebtedness set forth in Section 2.04(a)(iv) and Section 2.04(c) of
the Bank Credit Agreement (as in effect on the Second Amendment Effective Date)
have been satisfied (and not waived by the Bank Lenders)), minus (B) the
aggregate amount of any permanent reductions in the principal amount of the
commitments under the revolving credit established thereunder and any reductions
in the principal amount of the term loans issued thereunder; provided that (x)
the terms, covenants and restrictions in respect of such substitutions,
refinancings and replacements are not more materially onerous than the existing
terms, covenants and restrictions of such Indebtedness being substituted,
refinanced or replaced, (y) the aggregate principal amount of the Indebtedness
of the Loan Parties (as defined in the Bank Credit Agreement) under this clause
(ii) shall not at any time exceed $1,200,000,000, and (z) the aggregate
principal amount of all Indebtedness of Foreign Borrowers under this clause (ii)
shall not at any time exceed the Foreign Borrower Sublimit (as defined in the
Bank Credit Agreement as in effect on the Second Amendment Effective Date);


3

--------------------------------------------------------------------------------



Section 2.6    Net Leverage Ratio. Paragraph 6K of the Note Purchase Agreement
is hereby amended and restated in its entirety to read as follows:


“6K.    Net Leverage Ratio. The Obligors shall not permit the Net Leverage Ratio
to exceed 3.00:1.00 as of the last day of any fiscal quarter, commencing with
the fiscal quarter ending June 30, 2019; provided that, in connection with the
consummation or making of any Material Acquisition, the Issuer may elect (by
written notice to the holders of the Notes delivered concurrently with the
Officer’s Certificate required to be delivered pursuant to paragraph 5A(iii)
with respect to the fiscal quarter in which election is made) to increase the
maximum Net Leverage Ratio under this paragraph 6K to 3.50:1.00 (the “Elevated
Ratio”) solely for the last day of the fiscal quarter in which such Material
Acquisition is consummated or made and for the last day of the next three
succeeding fiscal quarters, provided, further, that (i) such election shall not
be made more than two (2) times prior to the Maturity Date and (ii) after the
last fiscal quarter for which the Elevated Ratio shall be in effect following
any such election, there shall be at least two consecutive fiscal quarters
during which the Net Leverage Ratio does not exceed 3.00:1.00 prior to any
further such election.”


Section 2.7    Other Terms. Paragraph 10B of the Note Purchase Agreement is
hereby amended by adding the following new terms thereto in appropriate
alphabetical order:


“Asset Sale Prepayment Date” shall have the meaning specified in paragraph 4G.


“Asset Sale Prepayment Offer” shall have the meaning specified in paragraph 4G.


“Asset Sale Response Date” shall have the meaning specified in paragraph 4G.


“Bank Prepayment” shall have the meaning specified in paragraph 4G.


“Elevated Ratio” shall have the meaning specified in paragraph 6K.


“Material Acquisition” shall mean (a) any acquisition or series of related
acquisitions of property that constitute assets comprising all or substantially
all of an operating unit, division or line of business or (b) any acquisition
of, or other investment in, the Equity Interests of any Subsidiary or any Person
which becomes a Subsidiary or is merged or consolidated with any Credit Party or
any of its Subsidiaries, in each case, which involves the payment of
consideration by the Credit Parties and the other Subsidiaries of at least
$125,000,000.


“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event, including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than
4

--------------------------------------------------------------------------------



Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than Indebtedness under the Bank Credit Documents and the
Notes) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) and the amount of any reserves established to fund
contingent liabilities reasonably estimated to be payable, in each case during
the year that such event occurred or the next succeeding year and that are
directly attributable to such event (as determined reasonably and in good faith
by a Responsible Officer).


“Note Pro Rata Amount” shall mean an amount equal to the product of (i) the Net
Proceeds from any Prepayment Event multiplied by (ii) a fraction the numerator
of which is the outstanding principal amount of the Notes at such time (the
“Outstanding Note Amount”), and the denominator of which is the sum of the
Outstanding Note Amount plus the total principal amount of the loans outstanding
under the Bank Credit Agreement at such time.


“Prepayment Event” shall mean:


(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Credit Party or any
Subsidiary, other than (i) dispositions described in clauses (i) – (x), (xii),
(xiii) or (xv) of paragraph 6H or (ii) dispositions resulting in Net Proceeds of
less than $15,000,000 in any fiscal year; or


(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Credit Party or any Subsidiary resulting in Net Proceeds equal to
or greater than $15,000,000 in any fiscal year.


“Second Amendment Effective Date” shall mean September 21, 2020.


ARTICLE III
Conditions To Effectiveness


This Agreement shall become effective on such date (herein called the “Effective
Date”) when the conditions set forth in this Section have been satisfied.


SECTION 3.1        Execution of Agreement. Prudential and the Noteholders shall
have received counterparts of this Agreement duly executed and delivered on
behalf of the Obligors, the other Credit Parties, Prudential and the Required
Holders.


SECTION 3.2        Constitutive and Authorizing Documents. Prudential and the
Noteholders shall have received from each of the Credit Parties a certificate
confirming that there have been no amendments to such entity’s constitutive
documents (or, if there have been any such amendments, attaching copies
thereof), authorizing resolutions or those Persons authorized to sign on behalf
of such entity (or, if there have been any such changes, attaching a new
incumbency
5

--------------------------------------------------------------------------------



certificate of the authorized Persons) since the certificates delivered to
Prudential and the Noteholders on March 31, 2020.


SECTION 3.3        Fee Letter. Prudential and the Noteholders shall have
received from the Obligors a fully executed copy of that certain fee letter,
dated as of the date hereof (the “Fee Letter”), in form and substance
satisfactory to Prudential, the Noteholders and their legal counsel.


SECTION 3.4        Reserved.


SECTION 3.5        Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of the Credit Parties and their Subsidiaries
shall be satisfactory in form and substance to Prudential, the Noteholders and
their legal counsel. In addition, Prudential, the Noteholders and their counsel
shall have received all information, approvals, documents or instruments as
Prudential, the Noteholders or their counsel may reasonably request.


SECTION 3.6        Representations and Warranties. The representations and
warranties contained in Article IV hereof shall be true and accurate as of the
Effective Date.


SECTION 3.7        Counsel Fees. The Obligors shall have paid all outstanding
costs, expenses and fees of Prudential and the Noteholders (including reasonable
attorneys’ fees and expenses of Akin Gump Strauss Hauer & Feld LLP) incurred in
connection with the documentation of this Agreement and the documents related
thereto.


ARTICLE IV
Representations and Warranties


Each Obligor represents and warrants to Prudential and the Noteholders that:


SECTION 4.1        Representations and Warranties; No Default or Event of
Default. The representations and warranties herein and in paragraph 8 of the
Note Purchase Agreement are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of the Effective Date as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date), and no Default or
Event of Default has occurred and is continuing as of the Effective Date after
giving effect to this Agreement or would result from this Agreement becoming
effective in accordance with its terms.


SECTION 4.2        Organization; Power and Authority. Such Obligor is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, except where the failure to be licensed or
qualified would not reasonably be expected to have a Material Adverse Effect.
Such Obligor
6

--------------------------------------------------------------------------------



has the necessary corporate power and authority to execute and deliver this
Agreement and to perform the provisions hereof.


SECTION 4.3        Authorization, Etc. This Agreement has been duly authorized
by all necessary corporate action on the part of such Obligor, and, assuming due
authorization, execution and delivery by the other parties hereto, this
Agreement constitutes a legal, valid and binding obligation of such Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


SECTION 4.4        Compliance with Laws, Other Instruments, Etc. The execution
and delivery of this Agreement, and the performance by the Obligors of this
Agreement and the Note Purchase Agreement, will not (a) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of either Obligor or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, shareholders agreement or any other agreement or
instrument to which either Obligor or any Subsidiary is bound or by which either
Obligor or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to either Obligor or any
Subsidiary or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to either Obligor or any
Subsidiary.


SECTION 4.5        Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution or delivery of this
Agreement, or the performance of this Agreement or the Note Purchase Agreement,
by either Obligor.


SECTION 4.6        Corporate Organization. Schedule A contains a complete and
correct list of the Parent’s Subsidiaries as of the date of this Agreement
(other than any real estate holding limited liability companies which are
treated as disregarded entities for federal income tax purposes and not as
separate taxable entities) showing, as to each Subsidiary, the name thereof, the
jurisdiction of its organization and the percentage of shares of each class of
its capital stock or similar equity interests outstanding owned by the Parent
and each other Subsidiary (if not 100%).


SECTION 4.7        No Fees. Neither of the Obligors nor any of their Affiliates
have paid, or have agreed to pay, a fee or any other compensation to any Bank
Lender or to the Bank Agent in connection with the Bank Amendment, except for an
upfront fee paid to each Bank Lender in connection with the extension of the
additional Term Loan (as defined in the Bank Credit Agreement) and arranger’s
fees payable to the joint lead arrangers of the additional Term Loan facility.


SECTION 4.8        Disclosure. The Obligors have provided copies of this
Agreement and the Fee Letter to the Bank Agent prior to the execution hereof and
such Obligor hereby confirms that it has received no written or, to its
knowledge, verbal objection from the Bank Agent
7

--------------------------------------------------------------------------------



to the execution of this Agreement or the Fee Letter or requested in writing or,
to its knowledge, otherwise any further amendment to the Bank Credit Agreement
in connection herewith or therewith.


ARTICLE V
Release


Each Credit Party hereby acknowledges and agrees that: (a) neither it nor any of
its Subsidiaries has any claim or cause of action against any Noteholder (or any
of their respective Affiliates, directors, officers, employees, agents,
attorneys or consultants or any of the foregoing) in connection with the
Transaction Documents and (b) each Noteholder has heretofore properly performed
and satisfied in a timely manner all of its obligations to the Credit Parties,
and all of their Subsidiaries and Affiliates, under the Note Purchase Agreement
and the other Transaction Documents. Notwithstanding the foregoing, the
Noteholders wish (and the Credit Parties agree) to eliminate any possibility
that any past conditions, acts, omissions, events or circumstances would impair
or otherwise adversely affect any of the Noteholders’ rights, interests,
security and/or remedies under the Note Purchase Agreement and the other
Transaction Documents. Accordingly, for and in consideration of the agreements
contained in this Agreement and other good and valuable consideration, each of
the Credit Parties (in each case, for itself and its Subsidiaries and Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge each Noteholder and each of
their respective Affiliates, directors, officers, employees, agents, attorneys
and consultants of each of the foregoing (collectively, the “Released Parties”)
from any and all debts, claims, allegations, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, in each case, on or prior to the Effective Date directly arising out of,
connected with or related to this Agreement, the Note Purchase Agreement or any
other Transaction Document, or any act, event or transaction related or
attendant thereto, or the agreements of any Noteholder contained therein.


ARTICLE VI
Confirmation and Reaffirmation


SECTION 6.1        Reaffirmation of Subsidiary Guaranty. Each Subsidiary
Guarantor hereby (a) acknowledges and reaffirms all obligations owing by it to
the Noteholders under the Subsidiary Guaranty (and any joinder agreement
executed in connection therewith), (b) acknowledges and confirms that, except
with respect to the amendments explicitly set forth in this Agreement, none of
the Transaction Documents to which it is a party shall be impaired or otherwise
affected by the execution of this Agreement or any other document or instrument
delivered in connection herewith, (c) acknowledges that such Subsidiary Guaranty
continues in full force and effect in respect of, and to secure, the obligations
under the Note Purchase Agreement, the Notes and the other Transaction Documents
and (d) ratifies and confirms its consent to any previous amendments of the Note
Purchase Agreement and any previous waivers granted with respect to the Note
Purchase Agreement. Although each of the Subsidiary Guarantors have been
informed
8

--------------------------------------------------------------------------------



of the matters set forth herein and have acknowledged and agreed to same, each
of the Subsidiary Guarantors understands that the Noteholders shall have no
obligation to inform the Subsidiary Guarantors of such matters in the future or
to seek the Subsidiary Guarantors’ acknowledgement or agreement to future
amendments, waivers, or modifications, and nothing herein shall create such a
duty.


SECTION 6.2        Reaffirmation of Parent Guaranty. The Parent hereby (a)
acknowledges and reaffirms all obligations owing by it to the Noteholders under
the Parent Guaranty, (b) acknowledges and confirms that, except with respect to
the consents and amendments explicitly set forth in this Agreement, none of the
Transaction Documents to which it is a party shall be impaired or otherwise
affected by the execution of this Agreement or any other document or instrument
delivered in connection herewith, (c) acknowledges that such Parent Guaranty
continues in full force and effect in respect of, and to secure, the obligations
under the Note Purchase Agreement, the Notes and the other Transaction Documents
and (d) ratifies and confirms its consent to any previous amendments of the Note
Purchase Agreement and any previous waivers granted with respect to the Note
Purchase Agreement.


ARTICLE VII
Miscellaneous


SECTION 7.1        Cross-References. References in this Agreement to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Agreement.


SECTION 7.2        Transaction Document. This Agreement is a Transaction
Document. The amendments set forth in Article II shall be limited precisely as
provided for herein and, except as expressly provided in Article II hereof,
shall not be deemed to be a waiver of any Default or Event of Default that may
hereafter occur or heretofore have occurred and be continuing or otherwise
constitute a waiver of, amendment of, consent to or modification of any other
term or provision of the Note Purchase Agreement or of any term or provision of
any other Transaction Document or of any transaction or future action on the
part of either Obligor or any other Credit Party which would require the consent
of Prudential or any of the Noteholders under the Note Purchase Agreement or any
other Transaction Document. Except as expressly consented to or amended hereby,
all of the representations, warranties, terms, covenants and conditions
contained in the Note Purchase Agreement and each other Transaction Document
shall remain unamended or otherwise unmodified and in full force and effect.


SECTION 7.3        Counterparts. This Agreement may be executed by the parties,
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed signature page by facsimile or electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement.


SECTION 7.4        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


SECTION 7.5        Costs and Expenses. The Issuer agrees to pay all reasonable
costs and expenses of Prudential and the Noteholders (including the reasonable
fees and out-of­pocket
9

--------------------------------------------------------------------------------



expenses of their legal counsel) that are incurred in connection with the
execution and delivery of this Agreement and the other agreements and documents
entered into in connection herewith.


SECTION 7.6        GOVERNING LAW; WAIVER OF JURY TRIAL; ENTIRE AGREEMENT. THIS
AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF
THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK EXCLUDING
CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE. EACH PERSON A
PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY AGREEMENT OR DOCUMENT ENTERED INTO IN CONNECTION HEREWITH.
THIS AGREEMENT CONSTITUTES THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENT,
WRITTEN OR ORAL, WITH RESPECT HERETO.


10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.




ISSUER:


LIPPERT COMPONENTS, INC.






By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Chief Financial Officer




PARENT:


LCI INDUSTRIES






By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Chief Financial Officer





--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:


LIPPERT COMPONENTS MANUFACTURING, INC.
INNOVATIVE DESIGN SOLUTIONS, INC.
LCI SERVICE CORP.
TAYLOR MADE GROUP, LLC




By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Chief Financial Officer    




LCI INDUSTRIES B.V.




By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Director    




LCI INDUSTRIES PTE. LTD.




By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Director




LCI HOLDING B.V.






By: By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Director B









--------------------------------------------------------------------------------



CURT ACQUISITION HOLDINGS, INC.




By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Chief Financial Officer




CURT MANUFACTURING, LLC




By: /s/ Brian M. Hall
Name: Brian M. Hall
Title: Chief Financial Officer



--------------------------------------------------------------------------------



PRUDENTIAL AND NOTEHOLDERS:


PGIM, INC.




By: /s/ G. Anthony Coletta
Name: G. Anthony Coletta        
Title:    Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA






By: /s/ G. Anthony Coletta
Name:    G. Anthony Coletta    
Title:    Second Vice President




PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY


By:    PGIM, Inc.
(as Investment Manager)




By: /s/ G. Anthony Coletta
Name: G. Anthony Coletta        
Title:    Vice President




FARMERS INSURANCE EXCHANGE
MID CENTURY INSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY


By:    PGIM Private Placement Investors,
L.P. (as Investment Advisor)


By:    PGIM Private Placement Investors, Inc.
(as its General Partner)




By: /s/ G. Anthony Coletta
Name: G. Anthony Coletta        
Title:    Vice President








--------------------------------------------------------------------------------



SCHEDULE A


ORGANIZATIONAL CHART







